Exhibit 10.1

 

BRIDGELINE DIGITAL, INC.

 

HERITAGE BANK OF COMMERCE


LOAN AND SECURITY AGREEMENT

 

 

 
 

--------------------------------------------------------------------------------

 

 

This Loan And Security Agreement is entered into as of June 9, 2016, by and
between HERITAGE BANK OF COMMERCE (“Bank”) and BRIDGELINE DIGITAL, INC.
(“Borrower”).

 

Recitals

 

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

 

Agreement

 

The parties agree as follows:

 

1.     Definitions and Construction.

 

1.1     Definitions. As used in this Agreement, the following terms shall have
the following definitions:

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by Borrower and Borrower’s Books relating
to any of the foregoing.

 

“Adjusted EBITDA” means earnings before interest, taxes, depreciation and
amortization expenses and non-cash stock-based compensation expense.

 

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Bank Expenses” means all: reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

 

“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.

 

“Borrowing Base” means an amount equal to seventy-five percent (75%) of Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

 

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

 

 

 
1

--------------------------------------------------------------------------------

 

 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Uniform Commercial Code.

 

“Collateral” means the property described on Exhibit A attached hereto.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another;
(ii) any obligations with respect to undrawn letters of credit, corporate credit
cards, or merchant services issued or provided for the account of that Person;
and (iii) all obligations arising under any agreement or arrangement designed to
protect such Person against fluctuation in interest rates, currency exchange
rates or commodity prices; provided, however, that the term “Contingent
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by Bank in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof.

 

“Credit Extension” means each Advance or any other extension of credit by Bank
for the benefit of Borrower hereunder.

 

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

 

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.4 and net after all offsets; provided,
that standards of eligibility may be fixed and revised from time to time by Bank
in Bank’s reasonable judgment and upon notification thereof to Borrower in
accordance with the provisions hereof. Unless otherwise agreed to by Bank,
Eligible Accounts shall not include the following:

 

(a)     Accounts that the account debtor has failed to pay within ninety (90)
days of invoice date;

 

(b)     Accounts with respect to an account debtor, twenty-five percent (25%) of
whose Accounts the account debtor has failed to pay within ninety (90) days of
invoice date;

 

(c)     Accounts with respect to which the account debtor is an officer,
employee, or agent of Borrower;

 

(d)     Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, demo or
promotional, or other terms by reason of which the payment by the account debtor
may be conditional;

 

(e)     Accounts with respect to which the account debtor is an Affiliate of
Borrower;

 

(f)     Accounts with respect to which the account debtor does not have its
principal place of business in the United States or Canada, except for Eligible
Foreign Accounts;

 

(g)     Accounts with respect to which the account debtor is the United States
or any department, agency, or instrumentality of the United States, except for
Accounts of the United States that Bank approves on a case-by-case basis, which
may include the requirement that if the payee has assigned its payment rights to
Bank, the assignment has been acknowledged under the Assignment of Claims Act of
1940 (31 U.S.C. Section 3727), and such assignment otherwise complies with the
Assignment of Claims Act to Bank's reasonable satisfaction in the exercise of
its reasonable credit judgment;

 

 

 
2

--------------------------------------------------------------------------------

 

 

(h)     Accounts with respect to which Borrower is liable to the account debtor
for goods sold or services rendered by the account debtor to Borrower or for
deposits or other property of the account debtor held by Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower;

 

(i)     Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrower exceed thirty-five percent (35%)
of all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;

 

(j)     Accounts that have not yet been billed to the account debtor or that
relate to deposits (such as good faith deposits) or other property of the
account debtor held by Borrower for the performance of services or delivery of
goods which Borrower has not yet performed or delivered;

 

(k)     prebillings other than Accounts arising from Borrower’s practice of
issuing invoices in advance of services being rendered to Account Debtors in the
ordinary course of business for a specified subscription period and that Bank
approves on a case-by-case basis;

 

(l)     progress billings other than progress billings that arise from software
and maintenance contracts or purchase orders (as applicable) whereby Borrower is
authorized to bill such account debtor, and the account debtor is contractually
obligated to pay, such amounts owing to Borrower based on the percentage of the
completion method, provided that the aggregate amount of such Accounts do not
exceed One Million Dollars ($1,000,000) at any time;

 

(m)     retention billings;

 

(n)     bonded receivables;

 

(o)     Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business; and

 

(p)     Accounts which Bank reasonably determines to be unsatisfactory for
inclusion as an Eligible Account.

 

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that (i) are supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, (ii) covered
in full by credit insurance satisfactory to Bank, less any deductible, or (iii)
that Bank approves on a case-by-case basis.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time.

 

“Guaranteed Amount” means the amount the Personal Guarantor is obligated and
able to pay under the unconditional guarantee executed by Personal Guarantor in
favor of Bank.

 

 

 
3

--------------------------------------------------------------------------------

 

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

 

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following: Copyrights, Trademarks and Patents; all trade secrets, all
design rights, claims for damages by way of past, present and future
infringement of any of the rights included above, all licenses or other rights
to use any of the Copyrights, Patents or Trademarks, and all license fees and
royalties arising from such use to the extent permitted by such license or
rights; all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and all proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.

 

“Inventory” means all inventory in which Borrower has or acquires any interest,
including work in process and finished products intended for sale or lease or to
be furnished under a contract of service, of every kind and description now or
at any time hereafter owned by or in the custody or possession, actual or
constructive, of Borrower, including such inventory as is temporarily out of its
custody or possession or in transit and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing and any documents of title representing any
of the above, and Borrower’s Books relating to any of the foregoing.

 

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance, whether arising by operation of law or
voluntarily incurred, against any property.

 

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, any subordination agreements, any guarantees by third parties, and
any other document, instrument or agreement entered into in connection with this
Agreement, all as amended or extended from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral.

 

“Negotiable Collateral” means all letters of credit of which Borrower is a
beneficiary, notes, drafts, instruments, securities, documents of title, and
chattel paper, and such portion of Borrower’s Books evidencing or relating to
any of the foregoing.

 

“Non-Formula Sublimit” means One Million Dollars ($1,000,000).

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

 

 

 
4

--------------------------------------------------------------------------------

 

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

 

“Permitted Indebtedness” means:

 

(a)     Indebtedness of Borrower in favor of Bank arising under this Agreement
or any other Loan Document or arising under any other credit relationship with
the Bank which may hereafter exist;

 

(b)     Indebtedness existing on the Closing Date and disclosed in the Schedule;

 

(c)     Indebtedness secured by a lien described in clause (c) of the defined
term “Permitted Liens,” provided (i) such Indebtedness does not exceed the
lesser of the cost or fair market value of the equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed $100,000 in the
aggregate at any given time;

 

(d)     Subordinated Debt;

 

(e)     unsecured Indebtedness to trade creditors in the ordinary course of
business; and

 

(f)     refinancings, extensions, modifications, etc. of any Permitted
Indebtedness provided that the principal amount is not increased and the terms
thereof are not made more burdensome upon any Borrower.

 

“Permitted Investment” means:

 

(a)     Investments existing on the Closing Date disclosed in the Schedule; and

 

(b)     (i) marketable direct obligations issued or unconditionally guaranteed
by the United States of America or any agency or any State thereof maturing
within one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) certificates of deposit maturing
no more than one (1) year from the date of investment therein issued by Bank and
(iv) Bank’s money market accounts.

 

“Permitted Liens” means the following:

 

(a)     Any Liens existing on the Closing Date and disclosed in the Schedule or
arising under this Agreement or the other Loan Documents;

 

(b)     Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings, provided no notice of the same have been filed with any court or
registry;

 

(c)     Liens (i) upon or in any equipment which was not financed by Bank
acquired or held by Borrower or any of its Subsidiaries to secure the purchase
price of such equipment or indebtedness incurred solely for the purpose of
financing the acquisition or lease of such equipment, or (ii) existing on such
equipment at the time of its acquisition or lease, provided that the Lien is
confined solely to the property so acquired or leased and improvements thereon,
and the proceeds of such equipment; and

 

(d)     Liens incurred in connection with the extension, renewal or refinancing
of the indebtedness secured by Liens of the type described in clauses (a)
through (c) above, provided that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase.

 

 

 
5

--------------------------------------------------------------------------------

 

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Personal Guarantor” means Michael J. Taglich.

 

“Prime Rate” means the variable rate of interest, per annum, that appears in The
Wall Street Journal from time to time, whether or not such announced rate is the
lowest rate available from Bank.

 

 “Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.

 

“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(a) hereof.

 

“Revolving Line” means a credit extension of up to Three Million Dollars
($3,000,000).

 

“Revolving Maturity Date” means the second anniversary of the Closing Date.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“Shares” is one hundred percent (100%) of the issued and outstanding capital
stock, membership units or other securities owned or held of record by a
Borrower or any Subsidiary of Borrower, in any direct or indirect Subsidiary;
and (ii) sixty five percent (65%) of the issued and outstanding capital stock,
membership units or other securities owned or held of record by a Borrower or
any Subsidiary of Borrower, in any direct or indirect Subsidiary which is not an
entity organized under the laws of the United States or any territory thereof.

 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms acceptable to Bank (and identified
as being such by Borrower and Bank).

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries (including any Affiliate), or both, by such Person.
Unless the context otherwise requires, each reference to a Subsidiary herein
shall be a reference to a Subsidiary of Borrower.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

 

1.2     Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP and all calculations made hereunder
shall be made in accordance with GAAP. When used herein, the terms “financial
statements” shall include the notes and schedules thereto.

 

 

 
6

--------------------------------------------------------------------------------

 

 

2.     Loan and Terms Of Payment.

 

2.1     Credit Extensions.

 

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower hereunder. Borrower shall also pay interest
on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof.

 

(a)     Revolving Advances.

 

(i)     Subject to and upon the terms and conditions of this Agreement, Borrower
may request Advances in an aggregate outstanding amount not to exceed the lesser
of (i) the Revolving Line or (ii) the Borrowing Base. Notwithstanding the
foregoing, Borrower may request Advances without regard to the Borrowing Base
(each a “Non-Formula Advance” and collectively, the “Non-Formula Advances”) in
an aggregate amount not to exceed the Non-Formula Sublimit. All Non-Formula
Advances shall be deemed as Advance for all purposes of this Agreement. Subject
to the terms and conditions of this Agreement, amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed at any time prior to the Revolving
Maturity Date, at which time all Advances under this Section 2.1(a) shall be
immediately due and payable. Borrower may prepay any Advances without penalty or
premium.

 

(ii)     Whenever Borrower desires an Advance, Borrower will notify Bank by
email, facsimile transmission or telephone no later than 2:00 p.m. Pacific Time,
on the Business Day that is one day before the Business Day the Advance is to be
made. Each such notification shall be promptly confirmed by and Advance Request
Form or a Borrowing Base Certificate in substantially the form of Exhibit B or
Exhibit C hereto. Bank is authorized to make Advances under this Agreement,
based upon instructions received from a Responsible Officer or a designee of a
Responsible Officer, or without instructions if in Bank’s discretion such
Advances are necessary to meet Obligations which have become due and remain
unpaid. Bank shall be entitled to rely on any email or telephonic notice given
by a person who Bank reasonably believes to be a Responsible Officer or a
designee thereof, and Borrower shall indemnify and hold Bank harmless for any
damages or loss suffered by Bank as a result of such reliance. Bank will credit
the amount of Advances made under this Section to Borrower’s deposit account at
Bank.

 

2.2     Overadvances. If the aggregate amount of the outstanding Advances
(including all Non-Formula Advances) exceeds the lesser of (i) the Revolving
Line or (ii) the Borrowing Base plus all Nonformula Advances at any time,
Borrower shall immediately pay to Bank, in cash, the amount of such excess.

 

2.3     Interest Rates, Payments, and Calculations.

 

(a)     Interest Rates.

 

(i)     Except as set forth in Section 2.3(b), the Advances shall bear interest,
on the outstanding Daily Balance thereof, at a per annum rate equal to one and
three quarters of one percent (1.75%) above the Prime Rate.

 

(b)     Late Fee; Default Rate. If any payment is not made within ten (10) days
after the date such payment is due, Borrower shall pay Bank a late fee equal to
the lesser of (i) five percent (5%) of the amount of such unpaid amount or
(ii) the maximum amount permitted to be charged under applicable law. All
Obligations shall bear interest, from and after the occurrence and during the
continuance of an Event of Default, at a rate equal to five (5) percentage
points above the interest rate applicable immediately prior to the occurrence of
the Event of Default.

 

(c)     Payments. Interest hereunder shall be due and payable on the last
business day of each month during the term hereof. Bank shall, at its option,
charge such interest, all Bank Expenses, and all Periodic Payments against any
of Borrower’s deposit accounts or against the Revolving Line, in which case
those amounts shall thereafter accrue interest at the rate then applicable
hereunder. Any interest not paid when due shall be compounded by becoming a part
of the Obligations, and such interest shall thereafter accrue interest at the
rate then applicable hereunder. All payments shall be free and clear of any
taxes, withholdings, duties, impositions or other charges, to the end that Bank
will receive the entire amount of any Obligations payable hereunder, regardless
of source of payment.

 

 

 
7

--------------------------------------------------------------------------------

 

 

(d)     Lockbox.    Borrower shall cause all account debtors to wire any amounts
owing to Borrower to such account (the “Bancontrol Account”) as Bank shall
specify, and to mail all payments made by check to a post office box under
Bank’s control. All invoices shall specify such post office box as the payment
address. Bank shall have sole authority to collect such payments and deposit
them to the Bancontrol Account. If Borrower receives any amount despite such
instructions, Borrower shall immediately deliver such payment to Bank in the
form received, except for an endorsement to the order of Bank and, pending such
delivery, shall hold such payment in trust for Bank. Two Business Days after
clearance of any checks, Bank shall credit all amounts paid into the Bancontrol
Account to Borrower’s operating account maintained at Bank; provided however
that upon an Event of Default that is continuing, Bank may, in its sole
discretion, credit any amounts paid into the Bancontrol Account first against
any amounts outstanding under the Revolving Line, and then any remaining balance
of such amount shall be credited to Borrower’s operating account. Borrower shall
enter into such lockbox agreement as Bank shall reasonably request from time to
time. Bank may, at its option, conduct a credit check of the Account Debtor for
each Eligible Account requested by Borrower for inclusion in the Borrowing Base.
Bank may also verify directly with the respective account debtors the validity,
amount and other matters relating to the Eligible Accounts, and notify any
account debtor of Bank’s security interest in the Borrower’s Accounts. Bank may
verify invoices at its sole discretion and various forms of verification may be
utilized by Bank, which could include the following: analyzing customer payment
history, matching purchase orders or contracts to invoices, and direct
telephonic or written confirmation with account debtors.

 

(e)     Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

 

2.4     Crediting Payments. Prior to the occurrence of an Event of Default, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Borrower specifies. After the occurrence of an
Event of Default, the receipt by Bank of any wire transfer of funds, check, or
other item of payment shall be immediately applied to conditionally reduce
Obligations, but shall not be considered a payment on account unless such
payment is of immediately available federal funds or unless and until such check
or other item of payment is honored when presented for payment. Notwithstanding
anything to the contrary contained herein, any wire transfer or payment received
by Bank after 12:00 noon Pacific Time shall be deemed to have been received by
Bank as of the opening of business on the immediately following Business Day.
Whenever any payment to Bank under the Loan Documents would otherwise be due
(except by reason of acceleration) on a date that is not a Business Day, such
payment shall instead be due on the next Business Day, and additional fees or
interest, as the case may be, shall accrue and be payable for the period of such
extension.

 

2.5     Fees and Expenses.

 

(a)     Facility Fees. Borrower shall pay to Bank the following: On the Closing
Date, a facility equal to $12,000, and on the first anniversary of the Closing
Date, a facility fee equal to $6,000, each of which are fully earned and
nonrefundable.

 

(b)     Early Termination Fee. If this Agreement is terminated for any reason
prior to the first anniversary of the Closing Date, Borrower shall pay to Bank,
on the date of such termination, a non-refundable termination fee in an amount
equal to one percent (1.00%) of the Revolving Line.

 

(c)     Bank Expenses. Borrower shall pay to Bank, on the Closing Date, all Bank
Expenses incurred through the Closing Date, including reasonable attorneys’ fees
and expenses and, after the Closing Date, all Bank Expenses, including
reasonable attorneys’ fees and expenses, as and when they are incurred by Bank.

 

2.6     Term. This Agreement shall become effective on the Closing Date and,
subject to Section 12.7, shall continue in full force and effect for so long as
any Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default. Notwithstanding termination, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.

 

 

 
8

--------------------------------------------------------------------------------

 

 

3.     Conditions of Loans.

 

3.1     Conditions Precedent to Initial Credit Extension. The obligation of Bank
to make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:

 

(a)     this Agreement;

 

(b)     a certificate of the Secretary of Borrower with respect to incumbency
and resolutions authorizing the execution and delivery of this Agreement;

 

(c)     UCC National Form Financing Statement;

 

(d)     an intellectual property security agreement;

 

(e)     evidence of the conversion and satisfaction of all obligations under the
promissory notes issued to Michael Taglich, Roger Kahn, and Robert Taglich;

 

(f)     subordination agreement executed by Taglich Brothers, Inc.;

 

(g)     unconditional guarantee duly executed by the Personal Guarantor;

 

(h)     unconditional guarantee duly executed by Bridgeline Intelligence Group,
Inc.;

 

(i)     evidence of the lien termination on Bridgeline Intelligence Group, Inc.
in favor of Silicon Valley Bank;

 

(j)     evidence of Borrower’s receipt of cash proceeds of at least $1,300,000
from the sale and issuance of its equity securities to investors acceptable to
Bank;

 

(k)     payoff letter from Bridge Bank;

 

(l)     certificate(s) of insurance naming Bank as loss payee and additional
insured;

 

(m)     payment of the fees and Bank Expenses then due specified in Section 2.5
hereof;

 

(n)     current financial statements of Borrower;

 

(o)     delivery of the share certificates representing the Shares and stock
powers held by Borrower, if certificated;

 

(p)     an audit of the Collateral, the results of which shall be satisfactory
to Bank;

 

(q)     establishment of the Bancontrol Account and lockbox arrangements; and

 

(r)     such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

3.2     Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

 

 

 
9

--------------------------------------------------------------------------------

 

 

(a)     timely receipt by Bank of the Payment/Advance Form or the Borrowing Base
Certificate in substantially similar form as Exhibit B or Exhibit C attached
hereto;

 

(b)     the representations and warranties contained in Section 5 shall be true
and correct in all material respects on and as of the date of Borrower’s request
for such Credit Extension and on the effective date of each Credit Extension as
though made at and as of each such date (except to the extent that any such
representation or warranty specifically relates to an earlier date is true and
correct as of such date), and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension. The
making of each Credit Extension shall be deemed to be a representation and
warranty by Borrower on the date of such Credit Extension as to the accuracy of
the facts referred to in this Section 3.2; and

 

(c)     in Bank’s sole discretion, there has not been any material impairment in
the Accounts, general affairs, management, results of operation, financial
condition or the prospect of repayment of the Obligations, or there has not been
any material adverse deviation by Borrower from the most recent business plan of
Borrower presented to and accepted by Bank.

 

4.     Creation of Security Interest.

 

4.1     Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations and in order to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
Collateral acquired after the date hereof, in each case subject only to
Permitted Liens that may have priority over Bank’s Lien.

 

4.2     Delivery of Additional Documentation Required. Borrower shall from time
to time execute and deliver to Bank, at the request of Bank, all Negotiable
Collateral, all financing statements and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue the
perfection of Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.
Borrower from time to time may deposit with Bank specific time deposit accounts
to secure specific Obligations. Borrower authorizes Bank to hold such balances
in pledge and to decline to honor any drafts thereon or any request by Borrower
or any other Person to pay or otherwise transfer any part of such balances for
so long as the Obligations are outstanding.

 

4.3     Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of, or
any other matter relating to, the Collateral.

 

4.4     Pledge of Shares. Borrower hereby pledges, assigns and grants to Bank, a
security interest in all the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations. On the Closing Date, or, to
the extent not certificated as of the Closing Date, within ten (10) days of the
certification of any Shares, the certificate or certificates for the Shares will
be delivered to Bank, accompanied by an instrument of assignment duly executed
in blank by Borrower. To the extent required by the terms and conditions
governing the Shares, Borrower shall cause the books of each entity whose Shares
are part of the Collateral and any transfer agent to reflect the pledge of the
Shares. Upon the occurrence of an Event of Default hereunder, Bank may effect
the transfer of any securities included in the Collateral (including but not
limited to the Shares) into the name of Bank and cause new (as applicable)
certificates representing such securities to be issued in the name of Bank or
its transferee. Borrower will execute and deliver such documents, and take or
cause to be taken such actions, as Bank may reasonably request to perfect or
continue the Shares. Unless an Event of Default shall have occurred and be
continuing, Borrower shall be entitled to exercise any voting rights with
respect to the Shares and to give consents, waivers and ratifications in respect
thereof, provided that no vote shall be cast or consent, waiver or ratification
given or action taken which would be inconsistent with any of the terms of this
Agreement or which would constitute or create any violation of any of such
terms. All such rights to vote and give consents, waivers and ratifications
shall terminate upon the occurrence and continuance of an Event of Default.

 

 

 
10

--------------------------------------------------------------------------------

 

 

5.     Representations and Warranties.

 

Borrower represents and warrants as follows:

 

5.1     Due Organization and Qualification. Borrower and each Subsidiary is a
corporation duly existing under the laws of its state of incorporation and
qualified and licensed to do business in any state in which the conduct of its
business or its ownership of property requires that it be so qualified, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

5.2     Due Authorization; No Conflict. The execution, delivery, and performance
of the Loan Documents are within Borrower’s powers, have been duly authorized,
and are not in conflict with nor constitute a breach of any provision contained
in Borrower’s Articles of Incorporation or Bylaws, nor will they constitute an
event of default under any material agreement to which Borrower is a party or by
which Borrower is bound. Borrower is not in default under any material agreement
to which it is a party or by which it is bound where such default could
reasonably be expected to have a Material Adverse Effect.

 

5.3     No Prior Encumbrances. Borrower has good and marketable title to its
property, free and clear of Liens, except for Permitted Liens.

 

5.4     Bona Fide Eligible Accounts. The Eligible Accounts are bona fide
existing obligations. The property and services giving rise to such Eligible
Accounts has been delivered or rendered to the account debtor or to the account
debtor’s agent for immediate and unconditional acceptance by the account debtor.
Borrower has not received notice of actual or imminent Insolvency Proceeding of
any account debtor that is included in any Borrowing Base Certificate as an
Eligible Account.

 

5.5     Merchantable Inventory. All Inventory is in all material respects of
good and marketable quality, free from all material defects, except for
Inventory for which adequate reserves have been made.

 

5.6     Intellectual Property. Borrower is the sole owner of the Intellectual
Property, except for non-exclusive licenses granted by Borrower to its customers
in the ordinary course of business. Each of the Patents is valid and
enforceable, and no part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and no written claim has been made that any
part of the Intellectual Property violates the rights of any third party. Except
as set forth in the Schedule, Borrower’s rights as a licensee of intellectual
property do not give rise to more than five percent (5%) of its gross revenue in
any given month, including without limitation revenue derived from the sale,
licensing, rendering or disposition of any product or service. Borrower is not a
party to, or bound by, any agreement that restricts the grant by Borrower of a
security interest in Borrower’s rights under such agreement.

 

5.7     Name; Location of Principal Place of Business. Except as disclosed in
the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof; or, in the past five (5) years, changed
its jurisdiction of formation, corporate structure, organizational type, or any
organizational number assigned by its jurisdiction. The principal place of
business of Borrower is located at the address indicated in Section 10 hereof.
All Borrower’s Inventory and Equipment is located only at the location set forth
in the Schedule.

 

5.8     Litigation. Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency.

 

5.9     No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to Borrower and any Subsidiary that
Bank has received from Borrower fairly present in all material respects
Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then ended.
There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.

 

 

 
11

--------------------------------------------------------------------------------

 

 

5.10     Solvency, Payment of Debts. Borrower is solvent and able to pay its
debts (including trade debts) as they mature.

 

5.11     Regulatory Compliance. Borrower and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from Borrower’s failure to
comply with ERISA that could result in Borrower’s incurring any material
liability thereunder. Borrower is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940. Borrower is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T and U
of the Board of Governors of the Federal Reserve System). Borrower and each
Subsidiary have complied with all the provisions of the Federal Fair Labor
Standards Act. Borrower and each Subsidiary have not violated any material
statutes, laws, ordinances or rules applicable to it.

 

5.12     Environmental Condition. None of Borrower’s or any Subsidiary’s
properties or assets has ever been used by Borrower or any Subsidiary or, to the
best of Borrower’s knowledge, by previous owners or operators, in the disposal
of, or to produce, store, handle, treat, release, or transport, any hazardous
waste or hazardous substance other than in accordance with applicable law; to
the best of Borrower’s knowledge, none of Borrower’s properties or assets has
ever been designated or identified in any manner pursuant to any environmental
protection statute as a hazardous waste or hazardous substance disposal site, or
a candidate for closure pursuant to any environmental protection statute; no
lien arising under any environmental protection statute has attached to any
revenues or to any real or personal property owned by Borrower or any
Subsidiary; and neither Borrower nor any Subsidiary has received a summons,
citation, notice, or directive from the Environmental Protection Agency or any
other federal, state or other governmental agency concerning any action or
omission by Borrower or any Subsidiary resulting in the releasing, or otherwise
disposing of hazardous waste or hazardous substances into the environment.

 

5.13     Taxes. Borrower and each Subsidiary have filed or caused to be filed
all tax returns required to be filed, and have paid, or have made adequate
provision for the payment of, all taxes reflected therein (including, in the
case of any taxes which Borrower is contesting in good faith, the establishment
of adequate reserves for such payments in accordance with GAAP).

 

5.14     Investments. Neither Borrower nor any Subsidiary owns any stock,
partnership interest or other equity securities of any Person, except for
Permitted Investments.

 

5.15     Government Consents. Borrower and each Subsidiary have obtained all
material consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted.

 

5.16     Operating, Depository and Investment Accounts. As of the Closing Date,
all of Borrower’s and any Subsidiary’s operating, depository or investment
accounts that are maintained or invested with a Person other than Bank are set
forth on the Schedule. On and after the 90th day following the Closing Date,
none of Borrower’s nor any Subsidiary’s property is maintained or invested with
a Person other than Bank, except in compliance with Section 6.8.

 

5.17     Shares. Borrower has full power and authority to create a first lien on
the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement. There are
no subscriptions, warrants, rights of first refusal or other restrictions on
transfer relative to, or options exercisable with respect to the Shares. The
Shares have been and will be duly authorized and validly issued, and are fully
paid and non-assessable. The Shares are not the subject of any present or
threatened suit, action, arbitration, administrative or other proceeding, and
Borrower knows of no reasonable grounds for the institution of any such
proceedings.

 

5.18     Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained in such certificates or statements not
misleading.

 

 

 
12

--------------------------------------------------------------------------------

 

 

6.     Affirmative Covenants.

 

Borrower shall do all of the following:

 

6.1     Good Standing. Borrower shall maintain its and each of its Subsidiaries’
corporate existence and good standing in its jurisdiction of incorporation and
maintain qualification in each jurisdiction in which the failure to so qualify
could reasonably be expected to have a Material Adverse Effect. Borrower shall
maintain, and shall cause each of its Subsidiaries to maintain, in force all
licenses, approvals and agreements, the loss of which could have a Material
Adverse Effect.

 

6.2     Government Compliance. Borrower shall meet, and shall cause each
Subsidiary to meet, the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA. Borrower shall comply, and shall
cause each Subsidiary to comply, with all statutes, laws, ordinances and
government rules and regulations to which it is subject, noncompliance with
which could have a Material Adverse Effect.

 

6.3     Financial Statements, Reports, Certificates. Borrower shall deliver or,
in the case of public securities filings, make available on the Borrower’s
website, the following to Bank: (a) within thirty (30) days after the last day
of each month, (i) aged listings of accounts receivable and accounts payable,
(ii) a deferred revenue schedule; (iii) a sales journal; (iv) a collections
journal; and (v) a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit C hereto; (b) as soon as available, but in any
event within thirty (30) days after the end of each month, a Borrower prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations during such month, prepared in accordance with GAAP, consistently
applied (but subject to year-end adjustments), in a form acceptable to Bank
along with a Compliance Certificate signed by a Responsible Officer in
substantially the form of Exhibit D hereto; (c) as soon as available, but in any
event within five (5) days of filing, all reports on Forms 10-Q filed with the
Securities and Exchange Commission; (d) as soon as available, but in any event
within five (5) days of filing, all reports on Forms 10-K filed with the
Securities and Exchange Commission, including audited consolidated financial
statements of Borrower prepared in accordance with GAAP, together with an
unqualified opinion on such financial statements of an independent certified
public accounting firm reasonably acceptable to Bank; (e) as soon as available,
but in any event no later than October 31st of each calendar year (or more
frequently as Bank may reasonably request), copies of the personal financial
statements of the Personal Guarantor; (f) as soon as available, but in any event
within five (5) days of filing but no later than October 31st of each calendar
year, copies of Borrower’s tax returns with schedules, prepared by an
independent certified public accounting firm reasonably acceptable to Bank; (g)
as soon as available, but in any event no later than the earlier of thirty (30)
days following the beginning of Borrower’s next fiscal year or the date of
approval by the Borrower’s Board of Directors, annual operating projections
(including income statements, balance sheets and cash flow statements presented
in a monthly format) for the upcoming fiscal year, in form and substance
reasonably satisfactory to Bank (each, a “Financial Plan”); (h) copies of all
statements, reports and notices sent or made available generally by Borrower to
its security holders or to any holders of Subordinated Debt; (i) promptly upon
receipt of notice thereof, a report of any legal actions pending or threatened
against Borrower or any Subsidiary that could reasonably be expected to result
in damages or costs to Borrower or any Subsidiary of One Hundred Thousand
Dollars ($100,000) or more, or any commercial tort claim (as defined in the
Code) acquired by Borrower; and (j) such budgets, sales projections, operating
plans, other financial information including information related to the
verification of Borrower’s Accounts as Bank may reasonably request from time to
time.

 

6.4     Audits. Bank shall have a right from time to time hereafter to audit
Borrower’s Accounts and appraise Collateral at Borrower’s expense, provided that
such audits will be conducted no more often than once every six (6) months
unless an Event of Default has occurred and is continuing.

 

6.5     Inventory; Returns. Borrower shall keep all Inventory in good and
marketable condition and free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement. Borrower shall promptly
notify Bank of all returns and recoveries and of all disputes and claims
respecting inventory, where the return, recovery, dispute or claim involves more
than Fifty Thousand Dollars ($50,000).

 

6.6     Taxes. Borrower shall make, and shall cause each Subsidiary to make, due
and timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, and will execute and
deliver to Bank, on demand, appropriate certificates attesting to the payment or
deposit thereof or other evidence of payment reasonably satisfactory to the
Bank; and Borrower will make, and will cause each Subsidiary to make, timely
payment or deposit of all material tax payments and withholding taxes required
of it by applicable laws, including, but not limited to, those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, and will, upon request, furnish Bank with proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits;
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by
Borrower.

 

 

 
13

--------------------------------------------------------------------------------

 

 

6.7     Insurance.

 

(a)     Borrower, at its expense, shall keep the Collateral insured against loss
or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where Borrower’s business is
conducted on the date hereof. Borrower shall also maintain insurance relating to
Borrower’s business, ownership and use of the Collateral in amounts and of a
type that are customary to businesses similar to Borrower’s.

 

(b)     All such policies of insurance shall be in such form, with such
companies, and in such amounts as are reasonably satisfactory to Bank. All such
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form satisfactory to Bank, showing Bank as an additional loss
payee thereof, and all liability insurance policies shall show the Bank as an
additional insured and shall specify that the insurer must give at least ten
(10) days’ notice to Bank before canceling its policy for any reason. Upon
Bank’s request, Borrower shall deliver to Bank certified copies of such policies
of insurance and evidence of the payments of all premiums therefor. All proceeds
payable under any such policy shall, at the option of Bank, be payable to Bank
to be applied on account of the Obligations. Notwithstanding the foregoing, as
long as no Event of Default has occurred and is continuing, Borrower shall have
the option of applying the proceeds of any casualty policy up to One Hundred
Thousand Dollars ($100,000) with respect to any loss toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Bank has been
granted a first priority security interest, subject to Permitted Liens.

 

6.8     Operating, Depository and Investment Accounts. Borrower shall maintain
and shall cause each of its Subsidiaries to maintain its depository, operating,
and investment accounts with Bank. For each account that Borrower maintains
outside of Bank on and after the 90th day following the Closing Date, Borrower
shall cause the applicable bank or financial institution at or with which any
such account is maintained to execute and deliver an account control agreement
or other appropriate instrument in form and substance satisfactory to Bank.
Notwithstanding the foregoing, Borrower’s foreign Subsidiaries may maintain
accounts outside of Bank without compliance with the foregoing as long as the
aggregate balance in such accounts does not exceed $75,000 at any time.

 

6.9     Financial Covenants.

 

(a)     Minimum Asset Coverage Ratio. Borrower shall maintain, at all times and
measured monthly, a ratio of (i) Eligible Accounts plus Borrower’s unrestricted
cash maintained with Bank to (ii) all outstanding Obligations owing to Bank less
the Guaranteed Amount, of at least 1.40 to 1.00.

 

(b)     Performance to Plan – Adjusted EBITDA. Borrower’s quarterly Adjusted
EBITDA, measured on a quarterly basis, shall not negatively deviate more than
within 25% of its projected Adjusted EBITDA set forth in Borrower’s Financial
Plan for such quarter, which for certain upcoming quarters in 2016 and 2017 are
set forth in Exhibit E attached hereto. Notwithstanding the foregoing, Borrower
shall not be deemed in breach of the foregoing covenant if the total negative
deviation from its projected Adjusted EBITDA for a particular quarter period
does not exceed $200,000.

 

 

 
14

--------------------------------------------------------------------------------

 

 

6.10     Intellectual Property Rights.

 

(a)     Borrower shall (i) protect, defend and maintain the validity and
enforceability of its Intellectual Property; (ii) promptly advise Bank in
writing of material infringements of its Intellectual Property; and (iii) not
allow any Intellectual Property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public.

 

(b)     Borrower shall promptly give Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office, including the date of such filing and the
registration or application numbers, if any. Borrower shall (i) give Bank not
less than 30 days prior written notice of the filing of any applications or
registrations with the United States Copyright Office, including the title of
such intellectual property rights to be registered, as such title will appear on
such applications or registrations, and the date such applications or
registrations will be filed, and (ii) prior to the filing of any such
applications or registrations, shall execute such documents as Bank may
reasonably request for Bank to maintain its perfection of its security interest
in such intellectual property rights to be registered by Borrower, and upon the
request of Bank, shall file such documents simultaneously with the filing of any
such applications or registrations. Upon filing any such applications or
registrations with the United States Copyright Office, Borrower shall promptly
provide Bank with (i) a copy of such applications or registrations, without the
exhibits, if any, thereto, (ii) evidence of the filing of any documents
requested by Bank to be filed for Bank to maintain the perfection and priority
of its security interest in such intellectual property rights, and (iii) the
date of such filing.

 

(c)     Bank may audit Borrower's Intellectual Property to confirm compliance
with this Section, provided such audit may not occur more often than twice per
year, unless an Event of Default has occurred and is continuing. Bank shall have
the right, but not the obligation, to take, at Borrower's sole expense, any
actions that Borrower is required under this Section to take but which Borrower
fails to take, after 15 days' notice to Borrower. Borrower shall reimburse and
indemnify Bank for all reasonable costs and reasonable expenses incurred in the
reasonable exercise of its rights under this Section.

 

6.11     Post Closing Covenant. Within the twenty (20) day period following the
Closing Date, Borrower shall receive cash proceeds of at least $475,000 from the
sale and issuance of its equity securities to investors acceptable to Bank.

 

6.12     Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

7.     Negative Covenants.

 

Borrower will not do any of the following:

 

7.1     Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than: (i) Transfers of Inventory
in the ordinary course of business; (ii) Transfers of non-exclusive licenses and
similar arrangements for the use of the property of Borrower or its Subsidiaries
in the ordinary course of business; (iii) Transfers of worn-out or obsolete
Equipment which was not financed by Bank; (iv) Transfers consisting of Permitted
Liens or Permitted Investments; and (v) Transfers of cash or other property
(including all downstreaming or other investments) to any Subsidiary in the
ordinary course of business not to exceed the amount necessary to support the
operations of such Subsidiary, and in any event in the aggregate amount not to
exceed $75,000 per month.

 

7.2     Change in Business; Change in Control or Principal Place of Business.
Engage in any business, or permit any of its Subsidiaries to engage in any
business, other than the businesses currently engaged in by Borrower and any
business substantially similar or related thereto (or incidental thereto);
experience a change in a Responsible Officer without the prior written consent
of the Bank which shall not be unreasonably withheld, or cease to conduct
business in the manner conducted by Borrower as of the Closing Date; or suffer
or permit a Change in Control; or without thirty (30) days prior written
notification to Bank, relocate its principal place of business or state of
incorporation or change its legal name; or without Bank’s prior written consent,
change the date on which its fiscal year ends.

 

 

 
15

--------------------------------------------------------------------------------

 

 

7.3     Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization, or acquire, or permit any of its Subsidiaries to acquire, all or
substantially all of the capital stock or property of another Person. A
Subsidiary may merge or consolidate with or into another Subsidiary, or into
Borrower.

 

7.4     Indebtedness. Create, incur, guarantee, assume or be or remain liable
with respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness.

 

7.5     Encumbrances. Create, incur, assume or suffer to exist any Lien with
respect to any of its property, or assign or otherwise convey any right to
receive income, including the sale of any Accounts, or permit any of its
Subsidiaries so to do, except for Permitted Liens, or enter into any agreement
with any Person other than Bank not to grant a security interest in, or
otherwise encumber, any of its property, or permit any Subsidiary to do so.

 

7.6     Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, or permit any of its Subsidiaries to do so, except that Borrower may
repurchase the stock of former employees pursuant to stock repurchase agreements
as long as an Event of Default does not exist prior to such repurchase or would
not exist after giving effect to such repurchase, and the aggregate amount of
such repurchase does not exceed $100,000 in any fiscal year.

 

7.7     Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments; or maintain or invest any of its property with
a Person other than Bank or permit any of its Subsidiaries to do so unless such
Person has entered into an account control agreement with Bank in form and
substance satisfactory to Bank; or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.

 

7.8     Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

7.9     Subordinated Debt. Make any payment in respect of any Subordinated Debt,
or permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision contained in
any documentation relating to the Subordinated Debt without Bank’s prior written
consent.

 

7.10     Inventory and Equipment. Store the Inventory or the Equipment with a
bailee, warehouseman, or other third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in pledge possession of the warehouse receipt,
where negotiable, covering such Inventory or Equipment. Store or maintain any
Equipment or Inventory at a location other than the location set forth in the
Schedule.

 

7.11     Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose. Fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur, fail
to comply with the Federal Fair Labor Standards Act or violate any law or
regulation, which violation could have a Material Adverse Effect, or a material
adverse effect on the Collateral or the priority of Bank’s Lien on the
Collateral, or permit any of its Subsidiaries to do any of the foregoing.

 

 

 
16

--------------------------------------------------------------------------------

 

 

8.     Events of Default.

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

8.1     Payment Default. If Borrower fails to pay, when due, any of the
Obligations;

 

8.2     Covenant Default.

 

(a)     If Borrower fails to perform any obligation under Article 6 or violates
any of the covenants contained in Article 7 of this Agreement; or

 

(b)     If Borrower fails or neglects to perform or observe any other material
term, provision, condition, covenant contained in this Agreement, in any of the
Loan Documents, or in any other present or future agreement between Borrower and
Bank and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within twenty (20)
days after Borrower receives notice thereof or any officer of Borrower becomes
aware thereof; provided, however, that if the default cannot by its nature be
cured within the twenty (20) day period or cannot after diligent attempts by
Borrower be cured within such twenty (20) day period, and such default is likely
to be cured within a reasonable time, then Borrower shall have an additional
reasonable period (which shall not in any case exceed 30 days) to attempt to
cure such default, and within such reasonable time period the failure to have
cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made.

 

8.3     Material Adverse Effect. If there occurs any circumstance or
circumstances that could have a Material Adverse Effect;

 

8.4     Attachment. If any portion of Borrower’s assets is attached, seized,
subjected to a writ or distress warrant, or is levied upon, or comes into the
possession of any trustee, receiver or person acting in a similar capacity and
such attachment, seizure, writ or distress warrant or levy has not been removed,
discharged or rescinded within ten (10) days, or if Borrower is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any part of its business affairs, or if a judgment or other claim becomes
a lien or encumbrance upon any portion of Borrower’s assets, or if a notice of
lien, levy, or assessment is filed of record with respect to any of Borrower’s
assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within ten (10) days after Borrower receives
notice thereof, provided that none of the foregoing shall constitute an Event of
Default where such action or event is stayed or an adequate bond has been posted
pending a good faith contest by Borrower (provided that no Credit Extensions
will be required to be made during such cure period);

 

8.5     Insolvency. If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within thirty (30) days
(provided that no Credit Extensions will be made prior to the dismissal of such
Insolvency Proceeding);

 

8.6     Other Agreements. If there is a default or other failure to perform in
any agreement to which Borrower is a party or by which it is bound resulting in
a right by a third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of One Hundred Thousand
Dollars ($100,000) or which could have a Material Adverse Effect;

 

8.7     Subordinated Debt. If Borrower makes any payment on account of
Subordinated Debt, except to the extent the payment is allowed under any
subordination agreement entered into with Bank;

 

8.8     Judgments. If a judgment or judgments for the payment of money in an
amount, individually or in the aggregate, of at least One Hundred Thousand
Dollars ($100,000) shall be rendered against Borrower and shall remain
unsatisfied and unstayed for a period of ten (10) days (provided that no Credit
Extensions will be made prior to the satisfaction or stay of such judgment); or

 

8.9     Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document; or.

 

 

 
17

--------------------------------------------------------------------------------

 

 

8.10     Guaranty. If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.8 occur with respect to any guarantor or any guarantor dies or
becomes subject to any criminal prosecution.

 

9.     Bank’s Rights and Remedies.

 

9.1     Rights and Remedies. Upon the occurrence and during the continuance of
an Event of Default, Bank may, at its election, without notice of its election
and without demand, do any one or more of the following, all of which are
authorized by Borrower:

 

(a)     Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable (provided
that upon the occurrence of an Event of Default described in Section 8.5, all
Obligations shall become immediately due and payable without any action by
Bank);

 

(b)     Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;

 

(c)     Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;

 

(d)     Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, or (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;

 

(e)     Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
Patents, Copyrights, rights of use of any name, trade secrets, trade names,
Trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

(f)     Exercise all rights and remedies available to the Bank under the Loan
Documents or at law or equity, including disposal of the Collateral and the
exercise of all other remedies pursuant to the terms of the Code; including the
disposition of the Collateral by way of one or more contracts or transactions,
for cash or on terms, in such manner and at such places (including Borrower’s
premises) as Bank determines is commercially reasonable, and apply any proceeds
to the Obligations in whatever manner or order Bank deems appropriate;

 

 

 
18

--------------------------------------------------------------------------------

 

 

(g)     Bank may credit bid and purchase at any public sale; and

 

(h)     Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.

 

9.2     Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to:(a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) notify all
account debtors with respect to the Accounts to pay Bank directly; (c) sign
Borrower’s name on any invoice or bill of lading relating to any Account, drafts
against account debtors, schedules and assignments of Accounts, verifications of
Accounts, and notices to account debtors; (d) make, settle, and adjust all
claims under and decisions with respect to Borrower’s policies of insurance; (e)
demand, collect, receive, sue, and give releases to any account debtor for the
monies due or which may become due upon or with respect to the Accounts and to
compromise, prosecute, or defend any action, claim, case or proceeding relating
to the Accounts; (f) settle and adjust disputes and claims respecting the
accounts directly with account debtors, for amounts and upon terms which Bank
determines to be reasonable; (g) sell, assign, transfer, pledge, compromise,
discharge or otherwise dispose of any Collateral; (h) receive and open all mail
addressed to Borrower for the purpose of collecting the Accounts; (i) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (j) execute on behalf of Borrower any and all
instruments, documents, financing statements and the like to perfect Bank's
interests in the Accounts and Collections and file, in its sole discretion, one
or more financing or continuation statements and amendments thereto, relative to
any of the Collateral; and (k) do all acts and things necessary or expedient, in
furtherance of any such purposes; provided however Bank may exercise such power
of attorney with respect to any actions described in clause (j) above,
regardless of whether an Event of Default has occurred. The appointment of Bank
as Borrower’s attorney in fact, and each and every one of Bank’s rights and
powers, being coupled with an interest, is irrevocable until all of the
Obligations have been fully repaid and performed and Bank’s obligation to
provide Credit Extensions hereunder is terminated.

 

9.3     Accounts Collection. In addition to the foregoing, at any time after the
occurrence of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit.

 

9.4     Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
(b) set up such reserves under a loan facility in Section 2.1 as Bank deems
necessary to protect Bank from the exposure created by such failure; or
(c) obtain and maintain insurance policies of the type discussed in Section 6.7
of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

 

9.5     Bank’s Liability for Collateral. So long as Bank complies with
reasonable banking practices, Bank shall not in any way or manner be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
thereto occurring or arising in any manner or fashion from any cause; (c) any
diminution in the value thereof; or (d) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other person whomsoever. All risk of
loss, damage or destruction of the Collateral shall be borne by Borrower.

 

9.6     Shares. Borrower recognizes that Bank may be unable to effect a public
sale of any or all the Shares, by reason of certain prohibitions contained in
federal securities laws and applicable state and provincial securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Borrower acknowledges and
agree that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. Bank shall be under no obligation to
delay a sale of any of the Shares for the period of time necessary to permit the
issuer thereof to register such securities for public sale under federal
securities laws or under applicable state and provincial securities laws, even
if such issuer would agree to do so. Upon the occurrence of an Event of Default
which continues, Bank shall have the right to exercise all such rights as a
secured party under the Code as it, in its sole judgment, shall deem necessary
or appropriate, including without limitation the right to liquidate the Shares
and apply the proceeds thereof to reduce the Obligations. Effective only upon
the occurrence and during the continuance of an Event of Default, Borrower
hereby irrevocably appoints Bank (and any of Bank’s designated officers, or
employees) as such Borrower’s true and lawful attorney to enforce such
Borrower’s rights against any Subsidiary, including the right to compel any
Subsidiary to make to the Bank any payments or distributions respecting the
Shares which are owing to such Borrower.

 

 

 
19

--------------------------------------------------------------------------------

 

 

9.7     Remedies Cumulative. Bank’s rights and remedies under this Agreement,
the Loan Documents, and all other agreements shall be cumulative. Bank shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by Bank of one right or remedy shall
be deemed an election, and no waiver by Bank of any Event of Default on
Borrower’s part shall be deemed a continuing waiver. No delay by Bank shall
constitute a waiver, election, or acquiescence by it. No waiver by Bank shall be
effective unless made in a written document signed on behalf of Bank and then
shall be effective only in the specific instance and for the specific purpose
for which it was given.

 

9.8     Demand; Protest. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees at
any time held by Bank on which Borrower may in any way be liable.

 

10.     Notices.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by email
or telefacsimile to Borrower or to Bank, as the case may be, at its addresses
set forth below:

 

If to Borrower:                                      BRIDGELINE DIGITAL, INC.

80 Blanchard Road

Burlington, MA 01803

Attn: Michael Prinn – CFO

FAX: (781) 376-5033
Email: mprinn@bridgeline.com

 

If to Bank:                                             HERITAGE BANK OF
COMMERCE

150 South Almaden Blvd.

San Jose, California 95113

Attn: Karla Schrader

FAX: (408) 947-6910

Email: Karla.Schrader@herbank.com

  

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

 

 
20

--------------------------------------------------------------------------------

 

 

11.     CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the jurisdiction
of the state and Federal courts located in the County of Santa Clara, State of
California. BORROWER AND BANK EACH HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF
THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY RECOGNIZES AND AGREES THAT THE FOREGOING WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT. EACH
PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

If the jury waiver set forth in this Section is not enforceable, then any
dispute, controversy or claim arising out of or relating to this Agreement, the
Loan Documents or any of the transactions contemplated therein shall be settled
by judicial reference pursuant to Code of Civil Procedure Section 638 et seq.
before a referee sitting without a jury, such referee to be mutually acceptable
to the parties or, if no agreement is reached, by a referee appointed by the
Presiding Judge of the California Superior Court for Santa Clara County. This
Section shall not restrict a party from exercising remedies under the Code or
from exercising pre-judgment remedies under applicable law.

 

12.     General Provisions.

 

12.1     Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties; provided, however, that neither this Agreement nor any rights hereunder
may be assigned by Borrower without Bank’s prior written consent, which consent
may be granted or withheld in Bank’s sole discretion. Bank shall have the right
without the consent of or notice to Borrower to sell, transfer, negotiate, or
grant participation in all or any part of, or any interest in, Bank’s
obligations, rights and benefits hereunder.

 

12.2     Indemnification. Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement; and (b) all
losses or Bank Expenses in any way suffered, incurred, or paid by Bank as a
result of or in any way arising out of, following, or consequential to
transactions between Bank and Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.

 

12.3     Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

12.4     Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

12.5     Amendments in Writing, Integration. Neither this Agreement nor the Loan
Documents can be amended or terminated orally. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

 

12.6     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement. In
the event that any signature to this Agreement or any other Loan Document is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof. Notwithstanding the foregoing, Borrower shall deliver all original
signed documents requested by Bank no later than ten (10) Business Days
following the Closing Date.

 

 

 
21

--------------------------------------------------------------------------------

 

 

12.7     Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make Credit Extensions to
Borrower. The obligations of Borrower to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 12.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.

 

12.8     Confidentiality. In handling any confidential information Bank and all
employees and agents of Bank, including but not limited to accountants, shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this Agreement
except that disclosure of such information may be made (i) to the subsidiaries
or affiliates of Bank in connection with their present or prospective business
relations with Borrower, (ii) to prospective transferees or purchasers of any
interest in the loans, provided that they are similarly bound by confidentiality
obligations, (iii) as required by law, regulations, rule or order, subpoena,
judicial order or similar order, (iv) as may be required in connection with the
examination, audit or similar investigation of Bank and (v) as Bank may
determine in good faith in connection with the enforcement of any remedies
hereunder. Confidential information hereunder shall not include information that
either: (a) is in the public domain or in the knowledge or possession of Bank
when disclosed to Bank, or becomes part of the public domain after disclosure to
Bank through no fault of Bank; or (b) is disclosed to Bank by a third party,
provided Bank does not have actual knowledge that such third party is prohibited
from disclosing such information.

 

12.9     Patriot Act Notice. Bank hereby notifies Borrower that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
names and addresses and other information that will allow Bank, as applicable,
to identify the Borrower in accordance with the Patriot Act.

 

[signature page follows]

 

 

 
22

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 

 

BRIDGELINE DIGITAL, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

HERITAGE BANK OF COMMERCE

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 
23

--------------------------------------------------------------------------------

 

  

DEBTOR:     BRIDGELINE DIGITAL, INC.

 

SECURED PARTY:     HERITAGE BANK OF COMMERCE

 

Exhibit A

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

 

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

 

(a)      all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), commercial tort claims,
deposit accounts, securities accounts, documents (including negotiable
documents), equipment (including all accessions and additions thereto), general
intangibles (including payment intangibles and software), goods (including
fixtures), instruments (including promissory notes), inventory (including all
goods held for sale or lease or to be furnished under a contract of service, and
including returns and repossessions), investment property (including securities
and securities entitlements), letter of credit rights, money, and all of
Debtor’s books and records with respect to any of the foregoing, and the
computers and equipment containing said books and records;

 

(b)      any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time.

 

 

 
 

--------------------------------------------------------------------------------

 

  

Exhibit B
NONFORMULA ADVANCE REQUEST FORM

 

 

 

FROM:

BRIDGELINE DIGITAL, INC. (“Borrower”)

TO:

HERITAGE BANK OF COMMERCE

 

1.  

Total Availability of Non-Formula Advances

  $ 1,000,000                 2.  

Total Outstanding Non-Formula Advances

  $ -                 3.  

Availability (#1 minus #2):

  $ -                 4.  

Non-Formula Advance Request amount:

  $ -      

(not to exceed #3 above)

                      5.  

Ending Availability (#3 minus #4):

  $ -  

 

Borrower hereby requests funding of a Non-Formula Advance in the amount set
forth above in accordance with Section 2.1(a) of the Loan and Security Agreement
dated as of June 9, 2016 and as amended from time to time (the “Loan
Agreement”).

 

Borrower hereby authorizes Lender to rely on facsimile stamp signatures and
treat them as authorized by Borrower for the purpose of requesting the above
advance.

 

All representations and warranties of Borrower stated in the Loan Agreement are
true, correct and complete in all material respects as of the date of this
request; provided that those representations and warranties expressly referring
to another date shall be true, correct and complete in all material respects as
of such date.

 

Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Loan Agreement.

 

 

By: _____________________________________________

 

Authorized Signor: _________________________________

  

 

Bank Use Only

 

 

Received by:

 

Date:

 

 

AUTHORIZED SIGNER

 

 

 

   

 

Approved by:

 

Date:

 

 

AUTHORIZED SIGNER

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit C

Borrowing Base Certificate

 

Borrower:  BRIDGELINE DIGITAL, INC.

 

 

 

 

 

Lender:

HERITAGE BANK OF COMMERCE

 

Commitment Amount: $ 3,000,000

 

 

Loan #:

 

 

 

 

ACCOUNTS RECEIVABLE

       

Period:

           

1

Accounts Receivable Book Value as of:

 

___________

         

$0

     

2

Additions

               

$0

     

3

Total Accounts Receivable:

             

$0

                               

ACCOUNTS RECEIVABLE DEDUCTIONS

                   

4

A/R Aged over 90 Days from invoice date

       

$0

           

5

Contra Accounts

         

$0

           

6

Concentrations

   

35%

   

$0

           

7

Cross aging over

   

25%

   

$0

           

8

Foreign Accounts (w/out Insurance, bonds, or others)

       

$0

           

9

Government Accounts (w/o Assignment)

       

$0

           

10

Affiliate/Employee Accounts

       

$0

           

11

Retention billings, bonded A/R, conditional A/R

       

$0

           

12

Progress billings in excess of $1,000,000

       

$0

           

13

Over 90 credits

         

$0

           

14

Other Deductions

 

$0

           

15

Total Ineligible Accounts:

         

$0

           

16

Total Eligible Accounts (#3 minus #15)

       

$0

     

17

Advance Rate

               

75%

     

18

Borrowing Base (#16 multiplied by #17)

       

$0

                               

 

BALANCES

                     

19

Maximum Loan Amount

 

$3,000,000 

           

20

Total Borrowing Capacity (lesser of #18 and #19)

     

$0

     

21

Less: Present Balance owing on Line of Credit

     

$0

     

22

Less: Non-formula Advances (up to $1,000,000)

     

$0

     

23

Remaining Availability (#20 minus #21 to #22)

     

$0

                               

 

COVENANT COMPLIANCE:

   

Period

 

Required

Actual

Complies? (Yes/No)

     

Asset Coverage Ratio

   

Monthly

 

1.40:1.00

           

Performance to Plan – quarterly Adjusted EBITDA

 

Quarterly

 

Negative deviation not to exceed 25% of Financial Plan or $200,000

       

 

If line #23 is a negative number, this amount must be remitted to the Bank
immediately to bring loan balance into compliance. By signing this form you
authorize Bank to deduct any advance amounts directly from the company's
checking account at HERITAGE BANK OF COMMERCE in the event there is an
overadvance.

  The undersigned represents and warrants that the foregoing is true, complete
and correct, and that the information reflected in this Borrowing Base
Certificate complies with the representations and warranties set forth in the
Loan and Security Agreement between the undersigned and HERITAGE BANK OF
COMMERCE.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Borrower hereby requests funding in the amount of ____________________ in
accordance with this Borrowing Base Certificate. All representations and
warranties of Borrower stated in the Loan and Security Agreement are true,
correct, and complete in all material respects as of the date of this Borrowing
Base Certificate; provided that those representations and warranties expressly
referring to another date shall be true, correct, and complete in all material
respects as of such date.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

By (Authorized Signer):

 

Title:

       

Date:

                                             

 

 

 

 

 

 

 

 

 

 

 

 

   

Reviewed by Bank:

   

Title:

       

Date:

     

 

Bank Use Only:

 

Borrowing Base Update:

 

BBC status:

BBC expired - Do not Fund

     

Date of BBC:

 

Total Borrowing Capacity:

   

Reviewed by:

 

 

 

BBC expiration date:

 

Outstanding Balance:

   

Approved by:

 

 

 

Current date:

   

Remaining Availability:

   

Posted by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Loan Advance:

Loan Payment:

 

Reporting in Compliance?

 

Yes / No

Type of Payment:

 

Overadvance / Per client's request

 

Covenant in Compliance?

 

Yes / No

 

       

 

 

If out of Compliance, what is the violation?

 

       

 

   

 

       

 

 

Outstanding Loan Balance:

 

$0

Outstanding Loan Balance:

   

$0

 

Amount of Advance: (Must be equal or less than BBC Availability)

 

$0

Amount of Payment:

   

$0

 

Loan Account #:

 

New

Loan Account #:

     

New

 

Deposit to DDA:

Acct #:

 

$0

Account to be charged:

Acct #:

 

$0

 

New Outstanding Loan Balance:

 

 

$0

New Outstanding Loan Balance:

 

 

 

$0

 

 

 

 
 2

--------------------------------------------------------------------------------

 

 

Exhibit D
Compliance Certificate

 

TO:

HERITAGE BANK OF COMMERCE

 

FROM:

BRIDGELINE DIGITAL, INC.

 

The undersigned authorized officer of BRIDGELINE DIGITAL, INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistently applied
from one period to the next except as explained in an accompanying letter or
footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

               

A/R & A/P Agings

Monthly within 30 days

Yes

No

   

Sales journal

Monthly within 30 days

Yes

No

   

Collections journal

Monthly within 30 days

Yes

No

   

Borrowing Base Certificate

Monthly within 30 days

Yes

No

   

Deferred Revenue Schedule

Monthly within 30 days

Yes

No

   

Balance Sheet and Income Statement

Monthly within 30 days

Yes

No

   

Compliance Certificate

Monthly within 30 days

Yes

No

   

Quarterly Financial statements/Form 10-Q

Quarterly within 5 days of filing

Yes

No

   

Annual Financial Statements/Form 10-K/ (CPA audited)

Annually within 5 days of filing

Yes

No

   

Borrower’s tax returns and schedule (CPA prepared)

Annually within 5 days of filing but no later than October 31st of each year

Yes

No

   

Personal Guarantor’s personal financial statements

Annually no later than October 31st of each year (or more frequently as Bank may
request)

Yes

No

   

A/R and Collateral audit

Semi-annually

Yes

No

   

IP Notices

As required under Section 6.10

Yes

No

               

Financial Covenant

Required

Actual

Complies

         

Asset Coverage Ratio

1.40 : 1.00

_____: 1.00

Yes

No

Performance to Plan - minimum quarterly Adjusted EBITDA

Negative deviation not to exceed 25% from Financial Plan or $200,000

__________

Yes

No

     

Comments Regarding Exceptions: See Attached.

BANK USE ONLY

         

Received by:

 

Sincerely,

AUTHORIZED SIGNER

         

Date:

         

Verified:

 

SIGNATURE

AUTHORIZED SIGNER

               

Date:

 

TITLE

     

Compliance Status

Yes

No

       

DATE

   

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Exhibit E

Financial Plan

 

(in ‘000s)

 

 

Q1

Q2

Q3

Q4

Q1

Q2

Q3

Q4

 

2016

2016

2016

2016

2017

2017

2017

2017

         

 

   

 

Services

2,561

2,579

2,905

3,088

3,435

3,634

3,702

3,843

Hosting

352

338

320

320

329

329

338

338

Licensing

1,480

1,521

1,605

1,752

1,928

2,040

2,317

2,540

Total Revenue

4,393

4,438

4,830

5,160

5,692

6,003

6,357

6,721

         

 

   

 

COGS

2,015

2,005

2,029

2,057

2,376

2,523

2,583

2,705

         

 

   

 

Gross Profit

2,378

2,433

2,801

3,103

3,316

3,480

3,774

4,016

GM %

1

1

1

1

1

1

1

1

         

 

   

 

Expenses

       

 

   

 

Sales & Marketing

1,248

1,370

1,418

1,479

1,650

1,750

1,840

1,950

Corporate

919

961

1,006

991

991

1,000

1,025

1,025

R&D

342

354

349

347

375

400

425

450

Deprec & Amort

362

345

309

241

250

260

270

280

Total Expenses

2,871

3,030

3,082

3,058

3,266

3,410

3,560

3,705

         

 

   

 

Operating Income

(493)

(597)

(281)

45

50

70

214

311

         

 

   

 

Interest

(279)

(256)

(238)

(204)

(279)

(256)

(238)

(204)

Taxes

29

29

29

29

29

29

29

29

Net Income

(801)

(882)

(548)

(188)

(258)

(215)

(53)

78

         

 

   

 

Depreciation Expense

236

220

185

118

160

170

186

208

Amortization of Intangibles

125

125

125

123

90

90

84

72

Interest Expense

279

256

238

204

279

256

238

204

Income Taxes

29

29

29

29

29

29

29

29

EBITDA

(132)

(252)

29

286

300

330

484

591

Amortization Expense - Other

109

99

61

47

47

40

36

30

Stock-based Comp.

74

75

78

81

84

81

75

71

Adjusted EBITDA

51

(78)

168

414

431

451

595

692

                 

Required EBITDA (75%)

(99)

(189)

22

215

225

247

363

443

                 

Minimum EBITDA

(332)

(452)

(171)

86

100

130

284

391

                 

Required Adj EBITDA (75%)

38

(59)

126

311

323

338

446

519

 

               

Minimum Adj EBITDA

(149)

(278)

(32)

214

231

251

395

492

 

 

 
 

--------------------------------------------------------------------------------

 

  

Schedule of Exceptions

  

Permitted Indebtedness (Section 1.1)

 

Convertible Notes 11.5% – Maturity 3/1/17

 

GARY ARNOLD AND PATRICIA ARNOLD TEN COM

$50,000

DENIS FORTIN

$100,000

STERLING FAMILY INVESTMENT LLC $

$100,000

ROBERT W ALLEN TRUST UAD 04/29/08 ROBERT W ALLEN TTEE

$50,000

SUSAN M ALLEN TRUST UAD 04/29/08 SUSAN ALLEN TTEE

$50,000

PAUL SEID

$100,000

HOWARD A KALKA

$50,000

MICHAEL DUNHAM

$35,000

US BANK(FORMERLY EBS CONVERTIBLE FUND I LP)

$1,000,000

THOMAS C MINA

$15,000

T MINA SUPLLY

$100,000

SHADOW CAPITAL LLC

$150,000

ALVIN FUND

$200,000

ALBERT ESPOSITO & MARGARET ESPOSITO JTWROS

$75,000

RICHARD A KRAEMER TRUST U A/D 12-23-96 RICHARD A KRAEMER TTEE

$50,000

KEITH R SCHROEDER

$50,000

DONALD C HOLLIDAY CLAUDIA A HOLLIDAY COMM PROP WROS

$50,000

MICHAEL TAGLICH

$100,000

ROBERT TAGLICH

$200,000

DR RICHARD V NUTTALL & ANNETTA METS NUTTALL JTWROS

$10,000

ROBERT W MAIN TTEE UNDER THE ROBERT W MAIN TRUST DTD 9/7/05

$30,000

PHILLIP L BURNETT & ALLYSON BURNETT JTWROS

$10,000

WILLIAM CHANEY TOD DTD 4/20/04

$15,000

BIG RED INVESTMENTS PARTNERSHIP LTD

$20,000

SCOT HOLDING INC

$32,500

LAURA MACKEY

$10,000

PAUL WERNER

$100,000

KEITH BECKER

$52,500

JOHN L PALAZZOLA

$100,000

VITO S PORTERA REVOCABLE LIVING TRUST UAD 10/19/12 VITO S PORTERA TTEE

$25,000

PATRICK R GORDON

$20,000

PATRICK R GORDON

$50,000

TOTAL

$3,000,000

  

Permitted Investments (Section 1.1)

 

None

 

 

 
 

--------------------------------------------------------------------------------

 

 

Permitted Liens (Section 1.1)

 

Lease Summary as of June 6, 2016

 

 

             

Lessor

Supplier

Lease Number

O/C

Lease End Date

Operating End Date*

Type

Dell

Dell

001-6507012-508

Operating

 

6/20/2016

Computer/Equipment

Dell

Dell

001-6507012-509

Operating

 

7/20/2016

Computer/Equipment

Dell

Dell

001-6507012-510

Operating

 

8/20/2016

Computer/Equipment

Dell

Dell

001-6507012-511

Operating

 

9/20/2016

Computer/Equipment

Dell

Dell

001-6507012-512

Operating

 

10/20/2016

Computer/Equipment

Dell

Dell

001-6507012-513

Operating

 

11/20/2016

Computer/Equipment

Dell

Dell

001-6507012-514

Operating

 

12/20/2016

Computer/Equipment

Dell

Dell

001-6507012-515

Operating

 

1/20/2017

Computer/Equipment

Dell

Dell

001-6507012-516

Operating

 

2/20/2017

Computer/Equipment

Dell

Dell

001-6507012-517

Operating

 

3/20/2017

Computer/Equipment

Dell

Dell

001-6507012-519

Operating

 

5/20/2017

Computer/Equipment

Dell

Dell

001-6507012-520

Operating

 

7/20/2017

Computer/Equipment

Dell

Dell

001-6507012-521

Operating

 

8/20/2017

Computer/Equipment

Dell

Dell

001-6507012-522

Operating

 

9/20/2017

Computer/Equipment

Dell

Dell

001-6507012-524

Operating

 

10/20/2017

Computer/Equipment

Dell

Dell

001-6507012-526

Cap Lease

6/20/2016

 

Computer/Equipment

Dell

Dell

001-6507012-527

Cap Lease

6/20/2016

 

Computer/Equipment

Dell

Dell

001-6507012-528

Cap Lease

7/20/2016

 

Computer/Equipment

Dell

Dell

001-6507012-529

Cap Lease

8/20/2016

 

Computer/Equipment

Dell

Dell

001-6507012-530

Cap Lease

11/20/2016

 

Computer/Equipment

GE Capital

GreenPages

8786334-001

Cap Lease

6/30/2016

 

Computer/Equipment

De Lage Landen

GreenPages

1

Cap Lease

7/31/2016

 

Computer/Equipment

NFS Leasing

Dell

2013-323-1

Cap Lease

8/31/2016

 

Computer/Equipment

NFS Leasing

GreenPages

2013-323-2

Operating

8/31/2016

 

Computer/Equipment

GE Capital

Canon

7767614-001

Operating

5/21/2018

 

Copier

Canon Financial

Graphics Equipment

001-0299289-003

Operating

9/20/2016

 

Copier

Canon Financial

Graphics Equipment

001-0299289-004

Operating

9/20/2016

 

Copier

Canon Financial

Graphics Equipment

001-0299289-005

Operating

6/7/2018

 

Copier

Xerox Financial

Xerox

010-0026197-001

Operating

8/17/2019

 

Copier

  

Inbound Licenses (Section 5.6)

 

 

Vendor: Fresh Tracks Advisors, LLC

Product: iAPPS Social

  

Vendor: Sendible Ltd

Product: Elements Social

  

Vendor: Perceptive Software, LLC

Product: ISYS

 

Vendor: ExactTarget, Inc

Product: ExactTarget Software

  

Vendor: Socket Labs

Product: Hurricane License for iAPPs Marketier

 

 

 
 

--------------------------------------------------------------------------------

 

  

Prior Names (Section 5.7)

 

“Bridgeline Software, Inc.” (name changed in 2010)

 

Borrower’s Inventory and Equipment is located at the following locations:

 

1)

Burlington, MA Office

80 Blanchard Road

Burlington, MA 01803

 

a.

Furniture and Fixtures

 

b.

Computer and Equipment – Leased

 

c.

Computer and Equipment – Owned

 

2)

Chicago, IL Office

30 North La Salle

Chicago, IL 60602

 

a.

Furniture and Fixtures

 

b.

Computer and Equipment – Leased

 

c.

Computer and Equipment – Owned

 

3)

Denver, CO Office

1600 Broadway

Suite 1600

Denver, CO 80202

 

a.

Computer and Equipment – Owned

 

4)

Tampa, FL Office

5325 Primrose Lake Circle

Tampa, FL 33647

 

a.

Furniture and Fixtures

 

b.

Computer and Equipment – Leased

 

c.

Computer and Equipment – Owned

 

5)

San Luis Obispo, CA Office

3450 Broad Street

San Luis Obispo, CA 93401

 

a.

Furniture and Fixtures

 

b.

Computer and Equipment – Leased

 

c.

Computer and Equipment – Owned

 

6)

NOC Location (Internap)

250 Williams Street NW

Atlanta, GA 30303

 

a.

Computer and Equipment – Leased

 

b.

Computer and Equipment – Owned

 

7)

India

Bangalore

 

a.

Furniture and Fixtures

 

b.

Computer and Equipment – Owned

 

Note: Additional owned computer and equipment used by home employees located in
the Dallas, Baltimore, San Diego, and Atlanta areas.

  

Litigation (Section 5.8)

 

Bridgeline Digital, Inc. v. High Street Group and Unation, Commonwealth of
Massachusetts, Middlesex, ss., Middlesex Superior Court, Civil Action No.
MICV2012-4005

 

 

 
 

--------------------------------------------------------------------------------

 

    

Subsidiaries (Section 5.14)

 

Bridgeline Digital Pvt. Ltd.

 

Bridgeline Intelligence Group, Inc.

   

Operating, Depository and Investment Accounts (Section 5.16)

 

Bank

Entity

Type

Account Number

Bridgebank

Bridgeline Digital, Inc (US)

Operating

        0101607935

Bridgebank

Bridgeline Digital, Inc (US)

Line of Credit

21150-0003

Citibank

Bridgeline Digital Private Ltd (India)

Operating

305457019

Citibank

Bridgeline Digital Private Ltd (India)

Power Deposit

305457

Citibank

Bridgeline Digital Private Ltd (India)

Fixed Deposit

D05TDSE143141001

SBI

Bridgeline Digital Private Ltd (India)

Operating

10503339877

 